Citation Nr: 0005496	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-19 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a June 1970 VA Regional Office rating decision 
which assigned a 30 percent disability rating for the 
veteran's service-connected left leg gunshot wound residuals 
was clearly and unmistakably erroneous.

2.  Entitlement to an effective date earlier than June 19, 
1990 for the grant of a 50 percent disability rating for 
service-connected post-traumatic stress disorder.

3.  Entitlement to an effective date earlier than June 19, 
1990 for the grant of a 40 percent disability rating for 
service-connected traumatic arthritis of the lumbar spine.

4.  Entitlement to an effective date earlier than December 
15, 1982 for the grant of special monthly compensation for 
loss of use of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  His decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

In a Substantive Appeal (VA Form 9) submitted in December 
1998, the veteran requested a personal hearing before a 
member of the Board at the RO.  The veteran reiterated this 
request in a signed statement submitted in March 1999.  The 
veteran further indicated that he was willing to appear 
before a Board teleconference hearing.  See 38 C.F.R. § 
20.700(e) (1999).  A teleconference hearing was scheduled for 
June 9, 1999.  The veteran was notified of the date and time 
of his hearing in a May 1999 letter from the RO.  The veteran 
failed to appear for his hearing.

In August 1999, the Board issued a letter to the veteran 
requesting that he clarify whether he still desired a 
personal hearing before a member of the Board.  The veteran 
was advised that if he failed to respond within 30 days, it 
would be assumed that he still desired such a hearing and one 
would be scheduled.  Shortly thereafter, the veteran's 
accredited representative submitted a signed statement 
requesting that the veteran be scheduled for another Board 
teleconferencing hearing.

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp 1999).  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
hearing he requested, a remand is required.

The Board notes that in January 2000, the veteran submitted a 
motion for a new hearing.  Because the Board has already 
determined that an additional opportunity for a hearing is 
warranted, the Board finds that the veteran's motion has been 
rendered moot and need not be addressed.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a hearing, by means of video 
teleconferencing, before a member of the 
Board.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




